Title: To George Washington from Brigadier General George Clinton, 12 September 1776
From: Clinton, George
To: Washington, George

 

[c.12 September 1776]

In Consequence of a Motion made in a late Counsel of Genl Officers (in which Contrary to former Determination) it was advised that the City of Newyork shoud be evacuated & that the Disposition of the Army shoud be changed & that those who adhered to the former Opinion shoud assign their Reasons for defending the City as one of those I now begg leave to lay before your Excellency the following.
1st Tho’ the City of Newyork if attacked & Bombarded both by Sea & Land may perhaps not be defensible yet the ⟨h⟩eights contiguous to & which Command it in my Opinion are & in this I am warranted by the Extensive & strong Works erected there last Spring & Summer[.] The whole Island is broken Land very capable of Defence[.] By the Genl Return our Numbers far exceed the Enemy & tho we have many Sick yet suposing them to have none our Fit for Duty is equal to or may exceed the whole Number they can bring to Action leaving only small Numbers to defend Long & Staten Islands. The City is of great Value in itself yet its Importance is much enhanced when we consider if possessed by the Enemy it furnishes them with a safe Harbour through the Winter for their Fleet Barracks & good Quarters for their Troops add to this A Safe & Happy Assylum for the disafected by which their army will (In all probability) be greatly Recruited.
2d The City & Posts near it if possessed by the Enemy may be so strengthned [(]& the Works nearly compleated for them) considering the Advantages they already have in the Possession of Long Island as to render it with a few Men only defensible agt any Force we can send against it of Consequence their Possession of the City will not tend much to weaken or divide their Army (One Capital Reason given for evacuating the City.).
3dly If the City & Posts near it are evacuated Paulus Hook & Other Works on the Jersy Shore must of Course also fall into the Hands of the Enemy and almost the whole Eastern Extent of that State lay exposed to the Ravages of our Cruel Enemy from whence they may with Ease & safety draw great Supplies for their Army.
4thly The same Reasons which are given for abandoning the

City &c. will hold for our retreating before the Enemy to the Highlands—They have the Command of the Water. They can transport their Army from Place to Place by Water with much more Expedition than we can ours by Land this is our Misfortune & shoud they (possessed of the City which will at all Times afford them a safe & commodious Retreat) move their Army or Part of it up the Sound to Mamarioneck or even farther Eastward they may with almost equal Ease draw a Chain of Works across to the North River & cut off our Communication with the Country as they coud by the last Disposition of our Army.
5thly The Reason urged most Strongly by those who advised the evacuating the City &ca was that by holding the City our Army so disposed as to secure a Retreat to the Country must be divided & of Course we must fight the Enemy by Detachments & this the best Writers say is Dangerous I am not much Read in the Art of War Common Reason however teaches me that if the Enemy attacks the Country in various Places by Parties too strong for the Militia we must detach Parts of our Army to such Places to defend them or suffer the Inhabitants to be plundered & ruined And I will readilly submit to the World to determine whether a Country if unprotected by our Army will readilly draw out their Militia to reinforce it leaving their Famillies without any Degree of Defence or Safety. But
6thly Was there any Weight in the Reason the Disposition of the Army advised by those Gentlemen almost equally divides it with the former & one single Movement of the Enemy up the Sound will necessarilly throw our Divissions farther a Part—We are to hold Fort Washington on the Island to secure this the Highlands near Colo. Morris’s & Bourdetts Ferry And the Heights North & East of King’s Bridge & the whole of this Arangement must depend on the Obstruction in Hudson’s River opposite Fort Washington being sufficient to prevent the Enemy passing up the River in which I have no Faith—The Works at Bourdets Ferry are in my Opinion not Tenable if the Enemy are possessed of Newyork they may approach it with Ease & carry it by a Regular Seige—It is commanded by a Neighbouring height—We can have no Army there to fight them without our weakning that in this Quarter. Those Works once in the Enemys Possession they command Fort Washington & their Fleet will the River in which Case they form their intended Junction with the

Northern Army & lay the whole State under Contribution nor shall we [be] able to pass the River to give any Succor to the States of New Jersy or Pensylvania.
Upon the whole our Army is superior to theirs—We have near 30000 including Sick—their utmost Number dont exceed 25000—We are possessed of Strong Works to abandon them & fly before an Inferior Number of the Enemy will enspirit them & dishearten our Soldiery & the Country which latter will look upon their Army no longer as their Defence—We will with Justice loose their Confidence & support—They will abandon the Cause & We cant without their Aid Support it.
Having in a Counsel of General Officers joined in Opinion with a large Majority that the City of Newyork ought not be evacuated by our Troops & that the following Disposition of the Army woud be proper for the Defence of the City or Heights which are contiguous to & command it, The Island & for securing a Communication with the Country, towit, 5000 Men for the City & Posts near it 6000 to be posted at or near Harlem & 9000 At the Heights near King’s Bridge & Fort Washington & the most advantageous Posts near the later Place & that Bridges of Communication shoud be immediately thrown across Harlem River And being afterwards in Consequence of a Representation in Writing directed to your Excellency subscribed by 7 or 8 Genl Officers (all of whom were present at the former Counsel & most of them agreed to in above Opinion) summoned to attend a Second Counsel for the Purpose of reconsidering the Question & for re[s]cinding the former Resolution with.
